                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KRISHNAN R THONDUKOLAM, ET AL.,                    CASE NO. 19-cv-03857-YGR
                                   7                 Plaintiffs,
                                                                                           ORDER DENYING REQUEST TO EXTEND
                                   8           vs.                                         BRIEFING SCHEDULE
                                   9    CORTEVA, INC., ET AL.,                             Re: Dkt. No. 46
                                  10                 Defendants.

                                  11          The Court is in receipt of the parties’ joint stipulation extending the briefing schedule.

                                  12   (Dkt. No. 46.) The Court DENIES without prejudice the request to enlarge the briefing schedule.
Northern District of California
 United States District Court




                                  13   The pending motion was filed on November 8, 2019. (Dkt. No. 48.) Under the parties’ proposal,

                                  14   briefing would not be complete for 90 days rather than the normal 21 days. Not even a minimal

                                  15   showing has been made for the request. Accordingly, the request is denied.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: November 14, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  19                                                       UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
